Citation Nr: 0914632	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-09 578	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Crohn's disease, 
including stomach and colon disabilities, as due to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for Crohn's disease.  In 
December 2006, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  In April 2007 and 
June 2008, the Board remanded this case for additional 
development.  The case is again before the Board for final 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  

A rating decision dated in February 2009 granted service 
connection for hemorrhoids, at a rate of 0 percent, effective 
September 4, 2002.  In a February 2009 notice from the VA 
Appeals Management Center, the Veteran was notified that this 
represented a partial grant of his appeal.  The Veteran has 
not expressed disagreement with the "down-stream" issues of 
either the effective date or disability evaluation assigned 
to his hemorrhoids; therefore, such matters are not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see 
also Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issue is that listed on the 
title page of this decision.    


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the Veteran's has 
Crohn's disease, including stomach and colon disabilities, 
related to service, to include exposure to Agent Orange 
therein.



CONCLUSION OF LAW

Crohn's disease, including stomach and colon disabilities, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the Veteran's claim, as he was sent 
notice letters in April 2003, May 2003, July 2004, June 2005, 
and March 2006, in which he was informed of VA's duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  Thus, the Board 
concludes that the notification received by the Veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided, including any untimely notices.  In 
addition, it appears that all pertinent obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Veteran has been provided with several opportunities to 
submit evidence and argument in support of his claim, 
including in March 2006 and at the Travel Board hearing in 
December 2006.  It is therefore the Board's conclusion that 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  See Mayfield, supra.

During the pendency of this appeal, the Veteran has been 
afforded several VA examinations, including in April 2003, 
May 2007, and August 2008.  In April 2009 written arguments, 
the Veteran's representative questioned the adequacy of the 
August 2008 examination because the doctor did not state that 
he was a board-certified gastroenterologist and because the 
Veteran was not afforded any additional clinical or 
laboratory tests, thus calling into question whether prior 
testing results were outdated.  Initially, the Board notes 
that the June 2008 remand instructions provided for an 
"appropriate" VA examination.  As such, the directive did 
not specify any particular specialist, nor may one 
necessarily be needed by this case.   Additionally, it 
appears that the standard procedures were followed when this 
doctor completed the assigned examination as such was 
approved by a superior.  Similarly, as to whether or not 
additional testing was required, this was a matter for 
consideration at the time of examination and within the 
discretion of the examiner.  As to this examination, it 
appears that the opinion was based on sufficient facts or 
data that were available and was the product of reliable 
principles and methods, and the medical professional applied 
the principles and methods reliably to the facts of the case.  
The examiner also discussed the various diagnoses of record 
and provided a longitudinal review of the case.  As such, the 
Board concludes that this examination is adequate for the 
purposes at hand.    See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).       

In the April 2009 written arguments, the Veteran's 
representative also criticized the VA examiner in August 2008 
for not providing a medical opinion regarding the diagnosed 
chronic perianal dermatitis - which the representative stated 
was not service-connected.  However, the Board points out 
that a January 2008 rating decision did grant service 
connection for inverse psoriasis, which recognized the 
chronic rash in the groin area.  Consequently, no additional 
nexus opinion was needed by the August 2008 VA examiner in 
this regard.   

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  A March 2006, May 2006 
and April 2007 letter to the Veteran specifically explained 
the Dingess precedent.  Since the issue on appeal is herein 
denied, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

II.  Factual Background

Service treatment records show that in December 1968, the 
Veteran was seen for nausea, diarrhea, and vomiting.  In 
February 1969, he complained of blood in the stools, and was 
to return with a stool specimen.  The next day, the diagnosis 
was constipation.  In February 1970, the Veteran was treated 
for mild gastroenteritis.  In September 1970, he was seen for 
complaints of nausea, vomiting, and diarrhea, sinus 
congestion, and malaise.  The impression was flu.  Medication 
was prescribed.  When he was seen the next day for diarrhea, 
he reported getting no relief from Lanotil and Kaopectate.  
The Veteran's separation examination in January 1971 was 
negative for any pertinent findings.  

Received were private treatment records from Dr. G., which 
showed that in December 1997 and again in June 1999, the 
Veteran underwent a pancolonoscopy with polypectomy.  

In what appears to be a private treatment noted dated in 
November 1998, it was noted that the Veteran was essentially 
symptom-free for 5 months, but was now having recurrent loose 
stools and rectal bleeding.  The impression was "with 
remission [and] recurrence - starting to believe this is 
Crohn's disease". 

Received were private treatment records from Dr. B. dated 
from September 1995 through October 2002.  A January 2000 
colonoscopy, performed by Dr. M, showed no evidence of acute 
inflammatory bowel disease, a single, very non-specific ulcer 
on the ileocecal valve, and otherwise a normal colonoscopy.  
During the procedure, nothing was seen which was consistent 
with any activity in Crohn's disease.  A May 2001 
colonoscopy, also performed by Dr. M, showed two small benign 
polyps, otherwise a normal colonoscopy, and no evidence of 
Crohn's disease at that time.

VA treatment records, dated from 2000 to 2006, show that the 
Veteran complained of symptoms related to Crohn's disease.  
In January 2004 he underwent a colonoscopy which showed a 
solitary colonic polyp and no other mucosal abnormalities.  A 
biopsy revealed a tubular adenoma of the ascending colon.  In 
July 2005 he underwent another colonoscopy which showed one 
polyp with no evidence of Crohn's disease.  In June and July 
2006, a past medical history of Crohn's disease was noted, 
but it was also noted that the diagnosis was in question 
because the Veteran had had multiple negative evaluations for 
Crohn's disease in the past.  There was some colonic 
inflammation in the most recent colonoscopy (which the 
Veteran underwent in an outside facility).  He claimed he was 
diagnosed with Crohn's disease at age 46, but had symptoms 
since his 20s.

On VA examination in April 2003, the Veteran reported that in 
1969 in Vietnam he drank contaminated water and experienced 
weight loss and diarrhea.  Since then he had been 
experiencing repeated diarrhea and currently he experienced 
two to three loose stools per day.  Since 1985, he had been 
experiencing blood in his stool.  He reported being 
hospitalized three times for Crohn's disease.  The examiner 
indicated that, "[i]n short, there is no evidence of Crohn's 
disease, but studies confirming that diagnosis are not 
available".  The diagnoses included "Crohn's disease with 
symptoms starting when he was in service" and the examiner 
indicated that contaminated water was a "very unlikely cause 
of Crohn's disease" and that there was a "dearth of records 
of how the diagnosis was established".

Received in August 2005 was a statement from a fellow 
servicemember, J.N.M., who reported he served with the 
Veteran in Vietnam in 1968 and 1969, and they were both 
attached to the "covered storage" warehouse facility for 
all of I-Corp.  J.N.M. indicated that the Veteran became sick 
from drinking contaminated water and was confined to the 
barracks for a period of 8 to 10 days, was under the care of 
a corpsman, and was seen by a doctor in sick bay.  

In January 2006, the Veteran testified at a hearing at the 
RO, that in 1969, while stationed in DaNang, Vietnam, he 
drank contaminated water from the water cooler, which 
reportedly had been put there by a new person who was 
unfamiliar with where to take water from and took tap water 
out of the side of the barracks.  He testified that after 
drinking the contaminated water, the next day he had diarrhea 
and a fever.  He testified he chose to stay in the barracks 
at first because DaNang was getting hit "pretty heavy" at 
that time, and that he was treated with IVs for dehydration.  
He testified he was treated by Navy medics in the barracks 
for approximately 8 days.  He claimed he had abdominal pain 
since then, as well as diarrhea.  He testified that he had 
been diagnosed with Crohn's disease and took Asicol 
medication for that for approximately 8 to 10 years.  He 
reported his Crohn's diagnosis was made in 1996 or 1997, but 
that he started having treatment for bowel problems right 
after service in 1973 or 1974 at Northern Illinois 
University.  He testified that treatment records were 
unavailable as they did not keep records after 10 years.  He 
testified he had gastroesophageal reflux disease (GERD) and a 
hiatal hernia.  He worked for the railroad, and had retired 
with a disability pension, which was similar to Social 
Security, but he did not receive Social Security disability.  
He testified that his current symptoms included diarrhea, 
constant rectal bleeding, chaffing of his rectal and groin 
area, acid reflux, abdominal pain.  He testified that Crohn's 
disease was associated with a weak immune system, and that he 
was exposed to Agent Orange, which he claimed affected the 
immune system.  

Private treatment records showed that the Veteran was 
hospitalized in July 2006 for acute abdominal pain.  On 
admission, it was noted that the Veteran had Crohn's disease 
with possible exacerbation.  The assessment was acute lower 
gastrointestinal (GI) bleeding, severe anemia of blood loss 
in the Veteran who has a history of Crohn's disease and 
hiatal hernia surgery.  The discharge diagnosis included 
regional enteritis and congenital anomaly of the intestine. 
He also underwent a colonoscopy in July 2006, which showed no 
inflammation, no bleeding, no ulcers, and a small polyp was 
removed.  

VA outpatient treatment records dated in July 2006 show that 
the Veteran had various GI complaints.  Prior medical history 
was noted to include hiatal hernia/GERD, status post nissen 
fundoplication, February 2006.  Following examination and 
review of testing, the assessment was history of Crohn's 
disease and rectal discomfort.  In September 2006, the 
assessment was rectal discomfort.  The examiner noted that 
the Veteran was assured that there was no evidence of Crohn's 
disease activity.  The examiner observed that the Veteran 
carried the diagnosis of Crohn's disease and although it 
could not be excluded, there had been no evidence to date to 
corroborate it.        

In December 2006 the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  He testified as to the 
circumstances under which he drank contaminated water in 
service (similar to his prior testimony on this matter).  He 
claimed that his symptoms have gotten worse over the years, 
and that currently he took high dosages of medication for his 
Crohn's disease.  He claimed that there was no indication of 
Crohn's when he was discharged because a colonoscopy was not 
performed at that time.  At the hearing, along with a waiver 
of RO review, the Veteran submitted a list of the numerous 
medications he took, as well as several internet excerpts 
regarding his medications, and regarding various ailments 
including Crohn's disease, ringworm, psoriasis, dermatitis, 
eczema, intestinal obstruction, and ulcerative colitis.  Also 
at the hearing, the Veteran submitted a CD (compact disc) on 
which he wrote "Vietnam 68-69".  He testified that at the 
RO hearing he was asked about the area he served in Vietnam, 
and claimed he made a photocopy of some of the pictures that 
were presented to him by some of his "shipmates".  He 
indicated the photographs showed some of his duties in the 
warehouse.  He testified that when he was stationed in 
Vietnam he was a warehouse supervisor.  A review of these 115 
photographs shows pictures of fellow servicemembers, various 
areas of Vietnam, Vietnamese people, Vietnamese money, 
personal correspondence, and a diagram of Camp Tyen.

VA outpatient treatment records dated in March 2007 show that 
the Veteran returned for follow-up, with complaints of 
persistent peri-rectal itching, burning and pain.  The 
assessment was rectal bleeding, unclear etiology, with no 
hemorrhoids seen on outside colonoscopy.  An April 2007 
colonoscopy showed that the sigmoid colon, descending colon, 
transverse colon, ascending colon and cecum were normal.  

The Veteran underwent a VA examination in May 2007.  The 
examiner stated that the Veteran's claims file was completely 
reviewed.  The examiner noted the Veteran's problem of 
diarrhea, including the past history and reported onset.  The 
examiner discussed the various medical reports of record.  
Following physical examination, the final diagnoses were 
internal hemorrhoids, perianal dermatitis, and no 
pathological documentation to support a diagnosis of Crohn's 
disease in the clinical record.  

VA outpatient treatment records dated in April 2008 show that 
the Veteran reported abdominal pain. Following examination, 
the assessments were rectal bleeding that sounded fairly 
benign in nature and was likely hemorrhoidal in nature and 
crampy abdominal pain.  In June 2008, the Veteran returned 
for follow-up regarding crampy abdominal pain that had 
essentially resolved.  Testing revealed a normal upper GI and 
small bowel series, with evidence of prior surgery for hiatus 
hernia.  The assessment was bright red blood per rectum 
(BRBPR) that was ongoing and likely due to mild internal 
hemorrhoids.  The Veteran's excessive flatus was likely due 
to irritable bowel syndrome (IBS); the Veteran was counseled 
to avoid carbonated beverages and gas-producing foods.   

The Veteran was afforded a VA examination in August 2008.  
The examiner noted that the Veteran's claims file was 
available for review, and that all records were thoroughly 
reviewed.  The examiner set out the recorded history of the 
Veteran's complaints and findings.  Following physical 
examination, the diagnoses were mild internal hemorrhoids; 
chronic perianal dermatitis; and no evidence of Crohn's 
disease.  The examiner concluded that the numerous medical 
records, including multiple testings, did not reveal a 
definitive diagnosis of Crohn's disease.  Other than internal 
hemorrhoids, the examiner found that there was no other GI 
diagnosis that was related to any of the service GI symptoms.  

In addition to hemorrhoids, service connection is in effect 
for diabetes mellitus, type II, rated as 20 percent 
disabling; inverse psoriasis, peripheral neuropathy of both 
upper and lower extremities, each rated as 10 percent 
disabling; and erectile dysfunction, rated as 0 percent 
disabling.  The combined rating is 60 percent.  The Veteran 
also received special monthly compensation on account of the 
loss of use of a creative organ.  

III.  Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii).  Thus, since the veteran served in Vietnam, 
his exposure to Agent Orange may be conceded.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), soft-tissue sarcoma, and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 
(1996).  The Secretary also clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for several conditions, including lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, gastrointestinal tract 
tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

The Veteran contends that when he served in Vietnam from 
August 1968 to August 1969, his area was heavily sprayed with 
the herbicide, Agent Orange.  He has claimed that he was 
exposed to Agent Orange by drinking contaminated water, and 
that such exposure caused Crohn's disease.  He also claimed 
his immune system was weakened by Agent Orange and that 
caused Crohn's disease.  He reported that he drank 
contaminated water in approximately March 1969, and was 
treated for extreme diarrhea and weight loss, with IVs and 
medication.

While the Board acknowledges the Veteran's service in Vietnam 
and concedes he was exposed to Agent Orange therein, the fact 
remains that Crohn's disease is not one of the diseases that 
has been associated with exposure to Agent Orange.  Thus, 
service connection is not warranted on a presumptive basis.  
With regard to direct service connection, the Board notes 
that the regulations governing presumptive service connection 
for Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).

In that regard, the Board notes that while the Veteran's 
service treatment records show he was seen for complaints of 
nausea, diarrhea, and vomiting on two separate occasions, he 
complained of blood in the stool, and the next day, the 
diagnosis was constipation, and he was treated for mild 
gastroenteritis, his separation examination in January 1971, 
was negative for any pertinent findings.  There is no 
evidence to suggest that the Veteran's reported complaints of 
diarrhea, nausea, vomiting, and blood in the stools were 
anything other than temporary conditions.  While there is no 
specific mention of the Veteran drinking contaminated water 
in the service treatment records, this fits with the 
Veteran's report that he was treated in the barracks.  
However, the fact that the Veteran may have drunk 
contaminated water is not in dispute.  The Veteran himself 
has contended that he drank contaminated water and got sick, 
and he submitted a buddy statement in support of that, and 
the Board has no reason to question whether that happened.  
See Washington v. Nicholson, 19 Vet App 362 (2005), citing 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge).  The issue, rather, is 
whether that incident caused his claimed GI disease, which is 
the gist of the Veteran's argument in this matter.  

The Board also notes that there are no records associated 
with the claims file showing post-service treatment for 
Crohn's disease and any claimed symptoms of the stomach or 
colon until at least 1995 (24 years after service), when he 
was seen for rectal bleeding.  Over the ensuing years the 
Veteran had treatment, both VA and private, for stomach and 
colon problems, and Crohn's disease was diagnosed at various 
times, but the diagnosis was also questionable at various 
times, including in 2006 VA treatment records.  On the VA 
examination in April 2003, the examiner indicated that the 
Veteran had Crohn's disease with symptoms starting when he 
was in service, but this appears to be based on the Veteran's 
reported history that he had symptoms of diarrhea since 
service.  The examiner also indicated that contaminated water 
was a "very unlikely cause of Crohn's disease" and that 
there was a "dearth of records of how the diagnosis was 
established".  

Given the uncertain nature of the above findings, that is, 
the examiner pointing out the absence of support for a 
diagnosis of Crohn's disease, the Veteran was subsequently 
provided additional VA examinations in 2007 and 2008.  For 
the reasons previously described, the Board finds these 
reports to be of high probative value.  Not only did the 
examiners have the benefit of all the prior testings and 
findings, a physical examination was also accomplished.  The 
examiners were further aware of any medications that the 
Veteran took, and they could consider the lay testimony in 
conjunction with service treatment reports.  The examiners 
discussed the relevant evidence before coming to conclusions.  
Significantly, both examiners found that there was not 
sufficient evidence to support a diagnosis of Crohn's 
disease.  The Board recognizes, as did these examiners, that 
there were prior clinical diagnoses carried of Crohn's 
disease in earlier treatment reports.  On the other hand, 
even a January 2000 private testing indicated that there was 
nothing seen that was consistent with any activity of Crohn's 
disease.  In any event, the VA doctors in 2007 and 2008 had 
access to the relevant records and test results.  Their 
ultimate conclusions are of highest probative value and 
outweigh the other earlier separate records that did not have 
the benefit of an entire record review or were based on 
history that was otherwise unsupported.             

Additionally, the VA examiner in August 2008 considered 
whether any other stomach and colon disabilities found were 
related to service.  In that regard, the examiner identified 
hemorrhoids which were subsequently service-connected.  The 
Board notes that currently there is no medical evidence of 
record that relates any other stomach or colon disorder to 
his period of service.  Crohn's disease, or any other chronic 
stomach or colon disabilities, were not reported in service, 
and continuity of symptomatology in the initial post-service 
years has not been shown.  The Board recognizes that the 
Veteran believes that Crohn's disease and stomach and colon 
problems are the result of drinking contaminated water in 
service.  The Veteran's sincerity is not in question.  
However, while he is certainly capable of providing evidence 
of symptomatology during and after service, he is a 
layperson, and as such is not competent to give an opinion on 
matters requiring medical knowledge, such as the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
at 494 (1992).  Where, as here, the determinative issue 
involves a question of a medical diagnosis, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim. Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.  
For this reason, the Board rejects the lay statements and 
testimony as competent evidence that he has any other claimed 
GI disorders related to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

With respect to the internet articles submitted by the 
Veteran, medical articles or treatises can provide important 
support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). However, 
the aforementioned articles submitted by the Veteran were not 
accompanied by the opinion of any medical expert linking his 
GI disability with his exposure to Agent Orange or other 
incident in service.  Thus, the articles are insufficient to 
establish the required medical nexus opinion for causation.

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
In light of the weight assigned to the 2007 and 2008 VA 
examiners' findings, the Board finds that the fair 
preponderance of the evidence is against his claim.  In 
reaching a decision, the Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102, but the evidence is not of such approximate balance 
as to warrant its application.  As the evidence preponderates 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for Crohn's disease, including stomach and 
colon disabilities, is denied.





______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


